           Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 1 of 27



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                              )
United States of America et al.,              )
                                              )
                      Plaintiffs,             )
                                              )
                                                Civil Case Number
          v.                                  )
                                                1:18-cv-02340-RJL
                                              )
CVS Health Corporation et al.,                )
                                              )
                      Defendants.             )
                                              )

           BRIEF OF AMICUS CURIAE BY AIDS HEALTHCARE FOUNDATION




DM1\9352941.1
           Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 2 of 27



                                                    TABLE OF CONTENTS

                                                                                                                                            Page


CORPORATE DISCLOSURE STATEMENT ...............................................................................1 

INTEREST OF AMICUS CURIAE ................................................................................................1 

INTRODUCTION ...........................................................................................................................2 

ARGUMENT ...................................................................................................................................4 

I.        The Tunney Act Requires the Court to Make an Independent, Objective
          Determination in the Public Interest Without Undue Deference to the Department
          of Justice ..............................................................................................................................4 

II.       The Division’s Consent Decree Does Nothing to Remedy the Merger’s
          Anticompetitive Effects in Three Separate Markets ............................................................9 

          A.         The Division Failed to Remedy the Anticompetitive Effects in the Health
                     Care Provider Market ............................................................................................ 10 

          B.         The Division Failed to Remedy the Anticompetitive Effects in the PBM
                     Market ................................................................................................................... 13 

          C.         The Division Failed to Remedy the Anticompetitive Effects in the Retail
                     Pharmacy Market .................................................................................................. 14 

CONCLUSION ..............................................................................................................................21 




                                                                      -i-
DM1\9352941.1
            Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 3 of 27



                                                  TABLE OF AUTHORITIES

Federal Cases

Beckett v. Aetna Inc., et al., Case No. 17-cv-03864 (E.D. Pa. 2017) ............................................19

Doe One et al. v. CVS Health Corp. et al., Case No. 18-cv-00238 (S.D.Ohio
   2018) ........................................................................................................................................19

Doe v. Aetna Inc., et al., Case No. 14-cv-02986 (S.D.Cal. 2014) .................................................16

Heatransfer Corp. v. Volkswagenwerk, AG, 553 F.2d 964 (5th Cir. 1977)...................................11

Massachusetts School of Law v. United States, 118 F.3d 776 (D.C. Cir. 1997).......................... 5-6

United States v. AT&T, 552 F. Supp. 131 (D.D.C. 1982) ............................................................5, 7

United States v. Blavatinik, 168 F.Supp.3d 36 (D.D.C. 2016) ........................................................7

United States v. Microsoft Corp., 56 F.3d 1448 (D.C. Cir. 1995) ....................................... 4, 5, 8-9

United States v. SBC Communications, Inc., 489 F. Supp. 2d 1 (D.D.C. 2007) ................... 8-9, 21

United States v. Ticketmaster Entm’t, 2010 U.S. Dist. LEXIS 88626 (D.D.C.
   2010) ........................................................................................................................................15

Regulatory Cases

Am. Online, Inc., 131 F.T.C. 832 (2001) .......................................................................................15

In the Matter of: Acquisition of Control of Aetna Health Inc. and Aetna Better
    Health Inc., Case No.: 11022798 (Nov. 19, 2018) (Consent Order), available
    at
    https://www.oci.ga.gov/ExternalResources/Documents/Enforcement/Final%2
    0Order%20CVS%20Aetna.pdf ................................................................................................11

Federal Statutes

Antitrust Procedures and Penalties Act, 15 U.S.C. § 16 (“Tunney Act”).............................. Passim

Other Authorities

150 Cong. Rec. S3615 (Apr. 2, 2004)..............................................................................................5

150 Cong. Rec. S3616 (Apr. 2, 2004)..............................................................................................6

150 Cong. Rec. S3617 (Apr. 2, 2004).......................................................................................... 5-6




DM1\9352941.1                                                         - ii -
           Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 4 of 27



Adam Fein, “The Top 15 US Pharmacies of 2017,” Drug Channels (February 21,
   2018), available at, https://www.drugchannels.net/2018/02/the-top-15-us-
   pharmacies-of-2017-market.html.............................................................................................14

Allison Inserro, CVS Health CEO Outlines How Aetna Deal Will Benefit
    Customers, The Am. J. of Managed Care (Jan. 8, 2019), available at
    https://www.ajmc.com/newsroom/cvs-health-ceo-outlines-how-aetna-deal-
    will-benefit-customers .............................................................................................................12

Attorney General Mike DeWine Statement on PBM Investigation (July 23, 2018),
   available at https://www.ohioattorneygeneral.gov/Media/News-Releases/July-
   2018-%281%29/Attorney-General-Mike-DeWine-Statement-on-PBM-Inve .........................17

Catherine Dunn, PA Auditor General Wants to Take a Whack at Firms That
   Negotiate Drug Benefits for the Medicaid Program, Philadelphia Inquirer
   (December 11, 2018), available at http://www2.philly.com/business/pbms-
   pennsylvania-medicaid-drug-prices-cvs-auditor-general-20181211.html .................................7

Christian Flanagan, Hospitals Shut at 30-a-year Pace in U.S., With No End In
   Sight, Bloomberg (August 21, 2018), available at
   https://www.bloomberg.com/news/articles/2018-08-21/hospitals-are-getting-
   eaten-away-by-market-trends-analysts-say..............................................................................11

CVS Minute Clinic. CVS Health, “What’s Next for MinuteClinic,” available at
  https://cvshealth.com/thought-leadership/whats-next-for-minuteclinic ..................................10

Darren Bush, The Death of the Tunney Act at the Hands of an Activitst D.C.
   Circuit, 63 Antitrust Bulletin 113, 129 (2018) ..........................................................................7

Department of Health and Human Services, Centers for Medicare & Medicaid
   Services, Modernizing Part D and Medicare Advantage to Lower Drug Prices
   and Reduce Out-of-Pocket Expenses (2018-25945), available at
   https://s3.amazonaws.com/public-inspection.federalregister.gov/2018-
   25945.pdf#page=82 .................................................................................................................19

Department of Justice, United States v. CVS and Aetna, Questions and Answers
   for the General Public, https://www.justice.gov/opa/press-
   release/file/1099806/download ................................................................................................10

John J. Flynn and Darren Bush, The Misuse and Abuse of the Tunney Act: The
   Adverse Consequenses of the “Microsoft Fallacies,” 34 Loyola U. Chicago L.
   J. 749, 758 (2003) ......................................................................................................................6

Letter to Hon. Katherine L. Wade, Commissioner, Connecticut Insurance
    Department from Maria T. Vullo, Superintendent, New York Department of
    Financial Services at 3 (September 17, 2018) .........................................................................11




DM1\9352941.1                                                     - iii -
           Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 5 of 27



Matthew Boyle, Walmart Pharmacies to Stop Being Part of CVS Health’s
   Prescription Drug Network, Bloomberg (January 15, 2019), available at
   http://www.philly.com/business/walmart-cvs-prescription-drugs-medicine-
   splits-20190115.html ...............................................................................................................17

Michael Carrier, A Six-Step Solution to the PBM Problem, Health Affairs (August
   30, 2018), available at
   https://www.healthaffairs.org/do/10.1377/hblog20180823.383881/full/ ................................13

Rutledge Investigate Reimbursement Rates From CVS Caremark, Press Release
   (February 8, 2018), available at https://arkansasag.gov/media-center/news-
   releases/rutledge-to-investigate-reimbursement-rates-from-cvs-caremark .............................17

Steven C. Salop & Daniel P. Culley, Revising the U.S. Vertical Merger
   Guidelines: Policy Issues and an Interim Guide for Practitioners, 4 J.
   Antitrust Enforcement 1 (2016) ...............................................................................................10

Steven Pearlstein, CVS Bought Your Local Drugstore, Mail-Order Pharmacy and
   Health Insurer. What’s Next, Your Hospital?, The Washington Post (Jan. 31,
   2019), available at https://www.washingtonpost.com/business/cvs-bought-
   your-local-drugstore-mail-order-pharmacy-and-health-insurer-whats-next-
   your-hospital/2019/01/31/4946dcda-1f2c-11e9-9145-
   3f74070bbdb9_story.html?utm_term=.9dea679f4fb4 .............................................................15

White House Council of Economic Advisors, Reforming Biopharmaceutical
  Pricing at Home and Abroad (February 2018), available at
  https://www.whitehouse.gov/wp-content/uploads/2017/11/CEA-Rx-White-
  Paper-Final2.pdf.......................................................................................................................13




DM1\9352941.1                                                     - iv -
            Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 6 of 27



                          CORPORATE DISCLOSURE STATEMENT

          Pursuant to Federal Rule of Civil Procedure 7.1, amicus disclose that AIDS Healthcare

Foundation is a private, nonprofit entity and no corporation owns 10% or more of its stock.

                                INTEREST OF AMICUS CURIAE

          The AIDS Healthcare Foundation (“AHF”) is the largest non-profit provider of care and

treatment to people with HIV and AIDS in the world, servicing over one million patients in 43

countries. Established in 1987, AHF’s mission is to provide cutting-edge medicine and advocacy

for individuals living with HIV and AIDS. Representing a special needs population that depends

upon a competitive marketplace for lifesaving drugs and treatments, AHF is profoundly troubled

by the merger between CVS and Aetna. The increasing consolidation and vertical integration of

the health care industry—particularly where, as here, the result is that the payor, pharmacy

benefits manager (“PBM”), and provider are under the same roof—can only lead to higher

prices, reduced access, and less choice for consumers and patients. For these reasons, as

explained more fully below, AHF and its patients have a significant interest in the outcome of

the Court’s determination on whether the Division’s Proposed Final Judgment is in the public

interest.

          In the United States, AHF has health care centers and pharmacies in 15 states, and has

Medicaid and Medicare managed care plans in California, Florida and Georgia. For every dollar

earned by AHF Pharmacies, 96 cents goes to patient care, assisting communities afflicted with

HIV and AIDS.

          AHF submitted comments, pursuant to the Antitrust Procedures and Penalties, 15 U.S.C.

§ 16 (“Tunney Act”), to the Department of Justice Antitrust Division (the “Division”) outlining

its concerns regarding the Division’s Proposed Final Judgment. In short, AHF believes that the

Proposed Final Judgment is not sufficient to protect consumers or competition generally. AHF

                                                 -1-
DM1\9352941.1
           Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 7 of 27



submits this amicus brief to inform the Court of its concern that the Division’s Complaint and

proposed remedy fail to adequately address significant anticompetitive effects of the CVS/Aetna

merger in the health care provider, PBM, and pharmacy markets. AHF believes that the merger

will harm AHF and the vulnerable population it serves.

          AHF also believes that, before making its determination as to whether the Proposed Final

Judgment is in the public interest, the Court should hold a public hearing to allow those affected

by the merger to express their concerns. AHF would be pleased to participate in such a hearing.

                                         INTRODUCTION

          CVS Health’s (“CVS”) $69 billion acquisition of Aetna, Inc. (“Aetna”) is the latest in a

series of recent combinations that have made the health care industry substantially less

competitive. The merger would give control of the nation’s third-largest health insurer to a

company that is already the nation’s largest retail pharmacy chain, largest PBM, and a rapidly

expanding health care provider.

          On October 10, 2018, the Division, along with the states of California, Florida, Hawaii,

Mississippi and Washington, approved the merger on the condition that the merging parties

divest Aetna’s individual Medicare Part D prescription drug plan (“PDP”) business. The

Division’s Complaint identifies competitive concerns in only one product market—the PDP

market—and the Proposed Final Judgment addresses only that market, while ignoring the other

markets in which the merger will have anticompetitive effects. The Division’s Competitive

Impact Statement states that CVS and Aetna entered an agreement to divest the PDP business to

WellCare, a health insurance company with “experience providing individual PDPs throughout

the United States.” Competitive Impact Statement at 9.

          AHF is not the only third party with these concerns. The Division informed the Court

that it received approximately ninety-five (95) Tunney Act public comments, and that “a


DM1\9352941.1                                    -2-
           Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 8 of 27



substantial portion” of those comments “are similar to each other” and “come from independent

pharmacies that compete with CVS in many ways.” Hearing Tr. 14:16-25 (Dec. 18, 2018). While

AHF has not seen the comments submitted by independent pharmacies, it is reasonable to

assume that they express these same concerns. In addition, the American Medical Association

previously submitted a 140-page letter to the Division expressing many of these concerns, and

also submitted a Tunney Act comment with several appendices. Id. at 15: 22-16:2. A divestiture

that amounts to approximately 0.1% of the merger purchase price (or $50-$100 million), Hearing

Tr. 11:17-18 (Nov. 29, 2018), is on its face inadequate to resolve the many competitive concerns

with a merger of this magnitude. As the Court has appropriately stated, the Complaint “raises

anti-competitive concerns about one-tenth of one percent of this $69 billion deal.” Hearing Tr.

7:4-6 (Dec. 3, 2018).

          But even in the one narrow market that the Division chose to address, the PDP market,

the remedy is inadequate. The divestiture buyer, WellCare, comes to this divestiture having

recently failed to remedy the allegedly anticompetitive effects of another merger. In 2012,

WellCare purchased 4,000 Medicare Advantage lives in Arizona as a condition of the

government’s approval of Humana, Inc.’s acquisition of Arcadian. WellCare exited the market

within two years of its purchase of the divested assets.

          The Court has broad authority, under the Tunney Act’s “public interest” standard, to look

not only at the market and remedy the Division has chosen, but to determine whether the merger

would lead to anticompetitive effects in other markets. There are three other markets that the

Court should analyze—the health care provider, PBM and pharmacy markets. In each of these

markets the merger would lead to a substantial lessening of competition that would harm AHF

and its patients.




DM1\9352941.1                                   -3-
           Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 9 of 27



                                             ARGUMENT

I.        The Tunney Act Requires the Court to Make an Independent, Objective
          Determination in the Public Interest Without Undue Deference to the Department
          of Justice

          In its filings with the Court, the Division takes the position that the Court’s review of a

proposed consent decree under the Tunney Act is “necessarily a limited one” and that the

government is entitled to “broad discretion to settle with the defendant within the reaches of the

public interest.” Competitive Impact Statement at 14 (citing United States v. Microsoft Corp., 56

F.3d 1448, 1461 (D.C. Cir. 1995)); see also Status Report on Merger Integration, Dkt. 25, at 3;

The United States’ Response to Order to Show Cause, Dkt. 32, at 3. The Division goes further,

asserting that the Court is not permitted to look beyond the complaint in determining whether a

proposed consent decree is in the public interest. Id. Without expressly stating such, the

Division is asking this Court to “rubber-stamp” its proposed consent decree. However, the

Court’s discretion in making the public interest determination is much broader that the Division

claims.

          The Tunney Act allows the Court to make a determination that the entry of a proposed

consent judgment is in the public interest. 15 U.S.C. § 16(e)(1). The Act requires the Court to

consider the following enumerated factors in making its determination:

          (A) the competitive impact of such judgment, including termination of alleged violations,
          provisions for enforcement and modification, duration of relief sought, anticipated effects
          of alternative remedies actually considered, whether its terms are ambiguous, and any
          other competitive considerations bearing upon the adequacy of such judgment that the
          court deems necessary to a determination of whether the consent judgment is in the
          public interest; and

          (B) the impact of entry of such judgment upon competition in the relevant market or
          markets, upon the public generally and individuals alleging specific injury from the
          violations set forth in the complaint including consideration of the public benefit, if any,
          to be derived from a determination of the issues at trial.



DM1\9352941.1                                      -4-
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 10 of 27



15 U.S.C. § 16(e)(1)(A) and (B) (emphasis added).

          In passing the Tunney Act, Congress rejected the idea that courts must defer broadly to

the government’s proposed consent decrees when determining whether such decrees are in the

public interest. Courts cannot “unquestionably accept a proffered decree as long as it somehow,

and however inadequately, deals with the antitrust and other public policy problems implicated

in the lawsuit. To do so would be to revert to the ‘rubber stamp’ role which was at the crux of the

congressional concerns when the Tunney Act became law.” 150 Cong. Rec. S3617 (Apr. 2,

2004) (quoting United States v. AT&T, 552 F. Supp. 131, 151 (D.D.C. 1982)). Thus, the Court

was correct when it stated, at the November 29, 2018 hearing, that the Court is “not a rubber

stamp” and that the proceedings to determine whether the Proposed Final Judgment will be

approved is not “just some rubber-stamp operation.” Hearing Tr. at 16:25-17:2 (Nov. 29, 2018).

          The problem with the Division’s argument is that it relies upon pre-2004 case law. In

2004, Congress amended the Tunney Act after determining that case law—specifically two D.C.

Circuit Court opinions, Massachusetts School of Law v. United States, 118 F.3d 776, 783 (D.C.

Cir. 1997), and Microsoft, 56 F.3d at 1462—was “contrary to the intent of the Tunney Act and

effectively strips the courts of the ability to engage in meaningful review of antitrust

settlements.” 150 Cong. Rec. S3615 (Apr. 2, 2004).

          The Tunney Act amendments made at least two significant changes. First, Congress

mandated that the Court take the enumerated factors above (15 U.S.C. § 16(e)(1)(A) and (B))

into account in its analysis of the consent decree. Second, Congress enacted another enumerated

factor – requiring the Court to consider “the impact of the entry of such judgment upon

competition in the relevant market or markets.” Id.




DM1\9352941.1                                    -5-
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 11 of 27



          The intent of the 2004 Amendments was “to explicitly restate the original and intended

role of the District courts in this process by mandating that the court make an independent

judgment based on” the enumerated factors cited above. Id. Congress “wanted the courts to

make an independent, objective, and active determination” without undue deference to the

government. 150 Cong. Rec. S3617 (Apr. 2, 2004) (quoting John J. Flynn and Darren Bush, The

Misuse and Abuse of the Tunney Act: The Adverse Consequences of the “Microsoft Fallacies,”

34 Loyola U. Chicago L. J. 749, 758 (2003)). Thus, the Court’s role in reviewing proposed

consent decrees is vital, to “deter and prevent settlements…which [are] plainly inadequate…[by

giving] real scrutiny…[and] carefully review[ing] antitrust consent decrees to ensure that they

are in the public interest.” 150 Cong. Rec. S3616 (Apr. 2, 2004).

          The Division attempts to minimize the significance of the 2004 amendments, relegating

the amendments to footnotes and asserting that the amendments “do not alter Microsoft’s holding

that district courts should not look outside the complaint.” The United States’ Response to Order

to Show Cause, Dkt. 32, at 5 n.1; see also Competitive Impact Statement at 15 n.1. But the

Division fails to acknowledge that in amending the Act, Congress intended to broaden the view

of judicial discretion stated in both Microsoft and Massachusetts School of Law. Moreover, the

Division has yet to explain how its proposed highly deferential review comports with the

language of the Tunney Act itself, particularly the mandate that the Court consider “any other

competitive considerations bearing upon the adequacy of such judgment that the court deems

necessary to a determination of whether the consent judgment is in the public interest.” 15

U.S.C. § 16(e)(1)(A) (emphasis added).

          If Congress had intended to limit the Court’s power under the Tunney Act, by, for

example, limiting the Court’s review to violations alleged in the complaint, it would have done




DM1\9352941.1                                   -6-
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 12 of 27



so. However, Congress instead expressed two principal concerns in enacting and amending the

Tunney Act – (1) the excessive secrecy of the consent decree process, and (2) the Division’s

failure to provide appropriate relief. United States v. AT&T, 552 F. Supp. at 148 (Green, J.), aff’d

sub nom. Maryland v. United States, 460 U.S. 1001 (1983); United States v. Blavatinik, 168

F.Supp.3d 36, 46 (D.D.C. 2016) (recognizing that “Congress was spurred to act by its perception

that the Justice Department had repeatedly settled antitrust cases for injunctive decrees that were

less demanding than Congress believed appropriate.”). One commentator stated the case this

way: “Because the entry of a decree is an inherently judicial function, it cannot be the case that

the Court should be obligated to defer to the DOJ in terms of either the adequacy of the remedies

proposed by the parties in the consent decree or in terms of the behavior restrained in light of the

complaint.” Darren Bush, The Death of the Tunney Act at the Hands of an Activist D.C. Circuit,

63 Antitrust Bulletin 113, 129 (2018).

          Thus, to ensure that a consent decree is in the public interest, Congress gave the district

courts broad power. The Tunney Act allows the Court to do the following:

          (1) take testimony of Government officials or experts or such other expert witnesses,
          upon motion of any party or participant or upon its own motion, as the court may deem
          appropriate;

          (2) appoint a special master and such outside consultants or expert witnesses as the court
          may deem appropriate; and request and obtain the views, evaluations, or advice of any
          individual, group or agency of government with respect to any aspects of the proposed
          judgment or the effect of such judgment, in such manner as the court deems appropriate;

          (3) authorize full or limited participation in proceedings before the court by
          interested persons or agencies, including appearance amicus curiae, intervention as a
          party pursuant to the Federal Rules of Civil Procedure, examination of witnesses or
          documentary materials, or participation in any other manner and extent which serves the
          public interest as the court may deem appropriate;

          (4) review any comments including any objections filed with the United States under
          subsection (d) concerning the proposed judgment and the responses of the
          United States to such comments and objections; and



DM1\9352941.1                                     -7-
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 13 of 27




          (5) take such other action in the public interest as the court may deem appropriate.

15 U.S.C. § 16(f).

          The Division first acknowledges, and then denies, that the appropriate standard was set

forth in this Court’s decision in United States v. SBC Communications, Inc., 489 F. Supp. 2d 1,

14 (D.D.C. 2007). In its Competitive Impact Statement, filed on October 10, 2018, the Division

states “As this Court recently confirmed in SBC Communications, courts ‘cannot look beyond

the complaint in making the public interest determination unless the complaint is drafted so

narrowly as to make a mockery of judicial power.’” Id. at 17. The “judicial mockery” standard

had first been articulated in Microsoft, supra 56 F.3d at 1462.

          Several weeks after the filing of the Competitive Impact Statement, on December 4,

2018, the Court issued its Order to Show Cause, in which the Court stated “Because the Tunney

Act procedures have not yet been completed, neither I, nor the public, has had a chance to

evaluate whether the proposed final judgment adequately remedies the harm alleged in the

complaint and, more importantly perhaps, whether the complaint as drafted is actually in the

public interest or is drafted so narrowly as to ‘make a mockery of judicial power’ as prohibited

by our Court of Appeals. United States v. Microsoft Corp., 56 F.3d 1448, 1462 (D.C. Cir.

1995).” Order to Show Cause, Dkt. 27, at 3 (emphasis added). In its Response to Order to Show

Cause, the Division did an about-face, now stating that “[u]pon further examination, …the

United States concludes that the language in SBC Communications goes too far and is

inconsistent with the Microsoft decision.” The United States’ Response to Order to Show Cause

Dkt. 32, at 5.

          It is telling that the Division only changed its tune when the Court indicated that it may

consider matters beyond the complaint in making its public interest determination. Moreover,



DM1\9352941.1                                     -8-
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 14 of 27



the Division fails to acknowledge the obvious point that SBC Communications was decided in

2007, after the 2004 Tunney Act amendments, while Microsoft was decided nine years before

those amendments. Because it is a much more recent opinion that followed the 2004

amendments, SBC Communications stands as persuasive authority that the Court may indeed go

beyond the complaint if it is drafted so narrowly as to make a “mockery of judicial power.”

          The Division’s final argument against the Court’s authority to look beyond the complaint

is a constitutional one: for the Court to “inquire about claims that are not in the complaint would

violate the separation of powers and aggravate the ‘constitutional difficulties that inhere in this

statute.’” Id. at 2 (citing Microsoft, 56 F.3d at 1462). The Division even goes so far as to suggest

that the Tunney Act itself may be unconstitutional. Id. at 6. But the Division does not support

this constitutional argument with any binding authority. Its suggestion that the Act may be

unconstitutional— derived from language by Justice Rehnquist in a dissenting opinion—does

nothing to advance its argument.

          The Division cannot escape the language of the Tunney Act, as interpreted by this Court,

which gives the Court broad discretion in determining whether the Division’s proposed

resolution of this massive merger is in the public interest.

II.       The Division’s Consent Decree Does Nothing to Remedy the Merger’s
          Anticompetitive Effects in Three Separate Markets

          The Division’s Complaint alleges one theory of harm from the merger—a horizontal

theory that the merger will substantially lessen competition in the Medicare Part D PDP market.

Any concerns that the merger will lead to horizontal anticompetitive effects in the PBM market,

or vertical effects in other markets, are absent. The Division states that it “conducted a thorough,

11-month investigation and challenged the proposed merger in the only markets where it

concluded that the merger would result in likely harm.” The United States’ Response to Order to



DM1\9352941.1                                   -9-
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 15 of 27



Show Cause, Dkt. 32, at 7. In an information sheet published on its website, the Division briefly

addresses the vertical aspects of the merger by stating that it “thoroughly considered whether the

merger would raise the cost of (i) CVS/Caremark’s PBM services or (ii) retail pharmacy services

to Aetna’s health insurance rivals,” and concluded that the merger was not problematic in these

areas. See Department of Justice, United States v. CVS and Aetna, Questions and Answers for

the General Public at 5, https://www.justice.gov/opa/press-release/file/1099806/download.

          As this Court well knows, while vertical mergers do not eliminate direct competition

between the merging firms, they can nonetheless restrain competition by raising barriers to entry,

foreclosing or threatening to foreclose competitors’ access to an important input, or otherwise

raising rivals’ costs by limiting their access to customers. See Steven C. Salop & Daniel P.

Culley, Revising the U.S. Vertical Merger Guidelines: Policy Issues and an Interim Guide for

Practitioners, 4 J. Antitrust Enforcement 1 (2016). This merger will have such anticompetitive

effects in the health care provider market, and will exacerbate competitive problems already

prevalent in the PBM and pharmacy markets.

          A.     The Division Failed to Remedy the Anticompetitive Effects in the Health
                 Care Provider Market

          Over the past few years, CVS has become a significant provider of health care services

through its rapidly expanding CVS Minute Clinics. CVS currently has 1,100 Minute Clinics

across 33 states. Moreover, CVS recently announced that its immediate goal is to grow that

number to 1,500 clinics, and its longer-term goal is for half of all Americans to live within 10

miles of a CVS Minute Clinic. CVS Health, “What’s Next for MinuteClinic,” available at

https://cvshealth.com/thought-leadership/whats-next-for-minuteclinic. The combination of CVS

and Aetna will create an unfair competitive advantage for CVS in the health care provider

market. Post-merger, CVS will have the ability and incentive to foreclose the opportunity for



DM1\9352941.1                                   - 10 -
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 16 of 27



other medical providers to participate in Aetna insurance networks, limiting consumer choice

and likely raising costs to consumers as well as competing providers. Cf. Heatransfer Corp. v.

Volkswagenwerk, AG, 553 F.2d 964, 982 (5th Cir. 1977) (acquisition of company supplying

authorized dealers unlawfully foreclosed other suppliers’ opportunities to make sales to these

dealers); see also, Letter to Hon. Katherine L. Wade, Commissioner, Connecticut Insurance

Department from Maria T. Vullo, Superintendent, New York Department of Financial Services

at 3 (September 17, 2018) (expressing concern that the combination of CVS and Aetna, through

the use of Minute Clinics “creates significant concerns for consumer choice and cost, as well as

employment in the health care system overall.”) (attached as Exhibit A).

          Health care providers have already been forced to close their doors as insurers push

patients toward providers such as CVS Minute Clinics. See Christian Flanagan, Hospitals Shut at

30-a-year Pace in U.S., With No End In Sight, Bloomberg (August 21, 2018), available at

https://www.bloomberg.com/news/articles/2018-08-21/hospitals-are-getting-eaten-away-by-

market-trends-analysts-say (“Hospitals have been closing at a rate of about 30 a year, according

to the American Hospital Association,…as insurers push [patients] toward…clinics such as CVS

Health Corp’s MinuteClinic.”). In recognition of these real and legitimate concerns, at least one

state, Georgia, approved CVS’ acquisition of Aetna only on the condition, among others, that the

merged entity must invite non-CVS health care providers to join its networks, and must set the

same criteria for each of its providers. The merged entity is also required to allow Georgia

residents to use any health care provider, in or out of network, if that provider accepts the same

conditions as those within the network. In the Matter of: Acquisition of Control of Aetna Health

Inc. and Aetna Better Health Inc., Case No.: 11022798 (Nov. 19, 2018) (Consent Order),

available at




DM1\9352941.1                                   - 11 -
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 17 of 27



https://www.oci.ga.gov/ExternalResources/Documents/Enforcement/Final%20Order%20CVS%

20Aetna.pdf. Similar modifications to the Division’s Proposed Final Judgment would serve the

public interest.

          Beyond the foreclosure effects of the merger for health care providers, AHF has real

quality of care concerns with more Aetna patients being directed to Minute Clinics. Minute

Clinics replace fundamental elements of the patient-physician relationship with “cookie cutter”

treatment administrated by non-physicians. Post-merger, CVS will have the ability and incentive

to direct Aetna patients to a CVS Minute Clinic instead of the patient’s chosen physician. This is

not a theoretical concern--CVS has already announced its intention to significantly integrate

Aetna insureds into Minute Clinics. See Allison Inserro, CVS Health CEO Outlines How Aetna

Deal Will Benefit Customers, The Am. J. of Managed Care (Jan. 8, 2019), available at

https://www.ajmc.com/newsroom/cvs-health-ceo-outlines-how-aetna-deal-will-benefit-

customers (describing plans for Aetna care managers to schedule Minute Clinic visits after

patient hospital discharge).

          Where the insurance company (which in this case would be owned by CVS post-merger)

is determining where an insured can go to receive services, there is a risk that such

determinations will be made for financial reasons rather than medical ones. This can be

dangerous for the health of the insured. AHF runs numerous clinics focused on the treatment of

individuals living with HIV or AIDS, and thus understands that the treatment for such a patient

must be comprehensive and under the watchful eye of the patient’s primary care physician/HIV

specialist. Even the most “routine” services are not routine for a person with HIV. For example,

a CVS Minute Clinic delivering a flu shot to a person with HIV is risking the health of a person

whose immune system might be vulnerable to a partial live virus vaccine. AHF’s patients will




DM1\9352941.1                                   - 12 -
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 18 of 27



be harmed if more of them are forced into Minute Clinics rather than a provider who understands

and can service their unique medical needs.

          B.     The Division Failed to Remedy the Anticompetitive Effects in the PBM
                 Market

          The Division’s Complaint acknowledges that the PDP market is highly concentrated with

high entry barriers, Complaint at ¶ ¶ 34, 37; however, the Division has failed to recognize the

anticompetitive effects stemming from this merger in the highly concentrated PBM market. The

current PBM market is ultra-concentrated, with the top three PBMs, led by CVS, controlling

approximately 85% of the market. The White House Council of Economic Advisors, Reforming

Biopharmaceutical Pricing at Home and Abroad (February 2018), available at

https://www.whitehouse.gov/wp-content/uploads/2017/11/CEA-Rx-White-Paper-Final2.pdf.

PBMs are middle-men that operate at the intersection of drug manufacturers, payors and

pharmacies. PBMs negotiate prices with drug companies, receive rebates from drug companies

to place specific drugs on formularies, provide drug benefit services for insurers, and establish

pharmacy networks for the insured beneficiaries to utilize. However, the PBM market suffers

from a lack of transparency and an absence of meaningful regulation. This is so despite the

substantial impact that PBMs have on health care costs in the United States.

          As the PBM market has become more highly concentrated, the power of PBMs in the

marketplace has only increased. PBMs have the ability to reap significant rebate dollars from

drug manufacturers that need to get their drugs on the PBM’s formulary. In addition, PBMs can

now dictate which pharmacies patients can utilize. PBMs like CVS/Caremark have also been

reducing reimbursement to competing pharmacies, while charging those pharmacies significant

performance fees, averaging in the millions of dollars to specialty pharmacies. See Michael




DM1\9352941.1                                  - 13 -
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 19 of 27



Carrier, A Six-Step Solution to the PBM Problem, Health Affairs (August 30, 2018), available at

https://www.healthaffairs.org/do/10.1377/hblog20180823.383881/full/.

          The merger removes a potential competitor, Aetna, from the PBM market, further

securing CVS’ dominant position as a PBM with significant market share. The loss of Aetna as a

potential competitor in the PBM market will all but cement CVS’ dominant position. Aetna is

one of the few insurers with the resources and expertise to enter and compete in the highly

concentrated PBM market. By removing a significant potential competitor, CVS’ acquisition of

Aetna makes it substantially more difficult for new potential competitors to enter the PBM

market and compete effectively.

          C.     The Division Failed to Remedy the Anticompetitive Effects in the Retail
                 Pharmacy Market

          In addition to operating one of the largest PBMs in the United States, CVS is also the

largest retail pharmacy chain in the country, and operates large mail-order and specialty

pharmacies. Roughly half of CVS’ $184 billion in 2017 revenue was through its pharmacy

services. Adam Fein, “The Top 15 US Pharmacies of 2017,” Drug Channels (February 21,

2018), available at, https://www.drugchannels.net/2018/02/the-top-15-us-pharmacies-of-2017-

market.html. Thus, CVS clearly has an incentive to continue to sustain and grow its pharmacy

business.

          Currently, there is no obvious incentive for Aetna to favor CVS pharmacies for its

insureds. However, post-merger, CVS will have the incentive and the ability to shift all Aetna

subscribers to CVS pharmacies in local markets throughout the country, thus foreclosing

independent pharmacies like AHF from servicing Aetna subscribers in those markets. In markets

where Aetna has a strong presence—which are many—such customer foreclosure would have

significant anticompetitive effects, not only on independent pharmacies like AHF but also on



DM1\9352941.1                                   - 14 -
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 20 of 27



pharmacy competition in general. Independent pharmacies will be forced to either raise drug

prices or exit the market altogether. Either way, consumers will suffer.

          This is not a theoretical concern. Large PBMs affiliated with insurance companies have

demonstrated the ability to force patients to obtain their medications only at such captive

pharmacies, thus denying patients the freedom of choice of pharmacy providers. See, e.g., Steven

Pearlstein, CVS Bought Your Local Drugstore, Mail-Order Pharmacy and Health Insurer.

What’s Next, Your Hospital?, The Washington Post (Jan. 31, 2019) (“CVS often requires

consumers to buy drugs for chronic conditions from its mail-order pharmacy, or makes it more

expensive not to do so.”) (attached as Exhibit B). The Division, and the Federal Trade

Commission, have previously recognized the harm of input foreclosure to downstream rivals,

and customer foreclosure to upstream rivals. As a result, both agencies have entered into consent

decrees allowing for access to essential inputs or customers in order to resolve such vertical

foreclosure concerns. See, e.g., United States v. Ticketmaster Entm’t, 2010 U.S. Dist. LEXIS

88626 (D.D.C. 2010) (consent order resolving vertical foreclosure concerns that the merger of

Ticktemaster and Live Nation would help to preserve Ticketmaster’s market power in the

primary ticketing business); Am. Online, Inc., 131 F.T.C. 832 (2001) (consent order resolving

vertical foreclosure concerns raised by AOL/Time Warner merger by requiring merged firm to

offer AOL’s rival internet service providers access to Time Warner’s cable systems.).

          There are other ways in which the merger will embolden CVS to take actions that will

raise pharmacy costs for health plans and consumers. For example, CVS, combined with Aetna,

may force an increase in mandatory utilization of mail order pharmacy services to obtain

medication. Mandatory mail order is particularly dangerous for individuals living with HIV, as

the loss of direct access to a pharmacist complicates the patient’s treatment regimen. Control of




DM1\9352941.1                                  - 15 -
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 21 of 27



the virus is dependent upon rigid adherence to a drug treatment plan, and such adherence is

dependent upon routine contact with multiple touch points in the health care delivery system.

The pharmacist is one of those key touch points--mail order delivery distances the patient from

that touch point. These concerns have already led to litigation against Aetna. In 2014, Aetna

subscribers brought a lawsuit alleging that a proposed Aetna mandatory mail order HIV and

AIDS prescription drug plan threatened patients’ health and privacy. Aetna settled the lawsuit,

allowing affected subscribers to opt-out of any mail order program. See Doe v. Aetna Inc., et al.,

Case No. 14-cv-02986 (S.D.Cal. 2014) (attached as Exhibit C). CVS’ acquisition of Aetna will

increase the captive population to whom CVS can force the use of mail order services, denying

this population the benefits of direct access to a pharmacist.

          Further, a post-merger CVS, with the inclusion of Aetna’s 22 million lives, will have the

leverage and incentive to use increasingly aggressive tactics to narrow its networks to exclude

small and specialty pharmacies. For example, a combined CVS/Aetna will be able to use its

increased leverage to exclude competing pharmacies from providing HIV/AIDS medication to

individuals enrolled in states’ AIDS Drug Assistance Programs (“ADAP”). ADAP is a federally-

funded, state-run, prescription medication program for low-income uninsured or underinsured

people living with HIV/AIDS. CVS is already the sole-source provider for the ADAPs in

Florida, Illinois and Ohio, affecting thousands of uninsured individuals living with HIV/AIDS.

The merger will only empower CVS/Aetna to exclude competing pharmacies from other states’

ADAPs.

          CVS/Aetna will also have the incentive and ability to take anticompetitive PBM

measures such as driving down pharmacies’ reimbursement rates and dispensing fees to

uncompetitive levels. Such reduction in reimbursement reduces the quality of care that




DM1\9352941.1                                   - 16 -
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 22 of 27



pharmacies can provide to their patients. While such conduct is already happening, for example

in Arkansas, Ohio and Pennsylvania, the merger will exacerbate the situation.

                Arkansas Attorney General Leslie Rutledge is currently investigating a scheme in
                 which CVS is alleged to be providing unprofitable reimbursement arrangements
                 to independent pharmacies, rendering the pharmacies unable to remain in
                 operation, and then offering to buy out these pharmacies for pennies on the dollar.
                 The Arkansas Attorney General has announced that it is investigating whether
                 such practices are in violation of the state’s Deceptive Trade Practices Act and
                 other applicable laws. See Rutledge to Investigate Reimbursement Rates From
                 CVS Caremark, Press Release (February 8, 2018), available at
                 https://arkansasag.gov/media-center/news-releases/rutledge-to-investigate-
                 reimbursement-rates-from-cvs-caremark.

                The Ohio Attorney General’s office is conducting investigations into PBMs’
                 conduct towards those doing business with Ohio agencies. It has stated that PBMs
                 are “on notice that their conduct is being heavily scrutinized, and any action that
                 can be taken and proven in court will be filed to protect Ohio taxpayers and the
                 millions of Ohioans who rely on the pharmacy benefits provided.” See Attorney
                 General Mike DeWine Statement on PBM Investigation (July 23, 2018), available
                 at https://www.ohioattorneygeneral.gov/Media/News-Releases/July-2018-
                 %281%29/Attorney-General-Mike-DeWine-Statement-on-PBM-Inve.

                The Pennsylvania Auditor General, Eugene DePasquale, is conducting an
                 investigation into PBMs’ “spread pricing”—the difference between what PBMs
                 charge state the Medicaid program and what they pay pharmacies for services to
                 Medicaid beneficiaries. Specific concerns over depressed pharmacy
                 reimbursements by CVS are a focus of the investigation. See Catherine Dunn, PA
                 Auditor General Wants to Take a Whack at Firms That Negotiate Drug Benefits
                 for the Medicaid Program, Philadelphia Inquirer (December 11, 2018), available
                 at http://www2.philly.com/business/pbms-pennsylvania-medicaid-drug-prices-
                 cvs-auditor-general-20181211.html.

          CVS, with its acquisition of Aetna, will feel even more emboldened to reduce

reimbursement rates to rival pharmacies. A recent example makes the point: Walmart recently

announced that its pharmacies had discontinued participation in CVS’ prescription drug network.

As justification for this decision, Walmart cited the low reimbursement rates offered to Walmart

to fill prescription drugs for CVS members, as well as Walmart’s push-back against CVS’ efforts

to steer consumers to certain other pharmacies to have their prescriptions filled. Mathew Boyle,

Walmart Pharmacies to Stop Being Part of CVS Health’s Prescription Drug Network,


DM1\9352941.1                                   - 17 -
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 23 of 27



Bloomberg (January 15, 2019), available at http://www.philly.com/business/walmart-cvs-

prescription-drugs-medicine-splits-20190115.html. While, after Walmart’s announcement to

discontinue participate in CVS’ pharmacy network, CVS renegotiated reimbursement rates

allowing Walmart to rejoin the network, if CVS is unwilling to negotiate freely with the largest

retailer and one of the largest pharmacies in the country for fair reimbursement rates, it is

unlikely to negotiate reasonable rates for any smaller competing pharmacy.

          Moreover, the merger will provide incentives for CVS to implement additional fees on

network pharmacies, in efforts to extract more money from its competitors or drive them out of

the market. One specific example is Direct and Indirect Remuneration (“DIR”) fees, or

“performance fees.” PBMs impose such fees on pharmacies, requiring them to meet certain

vague performance standards that in many cases do not apply to the pharmacies or the therapies

provided by the pharmacies. If the pharmacies do not meet certain metrics, the PBMs

retroactively claw back these fees out of reimbursements already paid to the pharmacies - often

months or even a year after the medication was dispensed; if the pharmacies do meet certain

metrics, less fees are clawed back. For pharmacies such as those run by AHF that concentrate on

the treatment of HIV and AIDS, such mandated performance metrics simply do not apply, but

the PBMs impose the fees anyway.

          In recent proposed rule changes, the Centers for Medicare and Medicaid Services

(“CMS”) recognizes that such conduct by PBMs can lead to anticompetitive outcomes:

          Finally, the one-sided nature of the pharmacy payment arrangements that currently exist
          also creates competition concerns by discouraging independent pharmacies from
          participating in a plan’s network and thereby increasing market share for the sponsors’ or
          PBMs’ own pharmacies. Part D is a market-based approach to delivery of prescription
          drug benefits, and relies on healthy market competition. Thus, adopting policies that
          promote competition is an important and relevant consideration in protecting Medicare
          beneficiaries and the Medicare trust fund from unwarranted costs. Market competition is




DM1\9352941.1                                   - 18 -
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 24 of 27



          best achieved when a wide variety of pharmacies are able to compete in the market for
          selective contracting with plan sponsors and PBMs.

Department of Health and Human Services, Centers for Medicare & Medicaid Services,

Modernizing Part D and Medicare Advantage to Lower Drug Prices and Reduce Out-of-Pocket

Expenses (2018-25945) at 92, available at https://s3.amazonaws.com/public-

inspection.federalregister.gov/2018-25945.pdf#page=82.

          In addition, because the Tunney Act directs the Court to take into accont “other

competitive considerations…that the court deems necessary,” 15 U.S.C. § 16(e), in its

determination of whether entry of the Proposed Final Judgment is in the public interest, it is

appropriate for the Court to consider how CVS and Aetna have treated their current population.

A merged CVS/Aetna substantially increases concerns about preserving patients’ and insureds’

privacy and confidentiality. CVS is currently defending a lawsuit over its revealing the HIV-

positive status of up to 6,000 Ohioans through a mailing concerning such prescriptions. See Doe

One et al. v. CVS Health Corp. et al., Case No. 18-cv-00238 (S.D.Ohio 2018) (attached as

Exhibit D). This follows a 2017 breach by Aetna that revealed the HIV status of patients across

several states. Several state attorneys general, including but not limited to those in Connecticut,

New Jersey, New York, and Washington, recovered money from Aetna in the form of civil

penalties for this breach. Additionally, Aetna settled a private lawsuit stemming from the same

conduct for $17 million. See Beckett v. Aetna Inc., et al., Case No. 17-cv-03864 (E.D. Pa. 2017)

(attached as Exhibit E). CVS’ increased leverage through the merger—directing even more

patients to CVS pharmacies—will embolden the merged company to increase costs on

pharmacies such as AHF, leading to higher drug prices, and increased privacy concerns, to the

detriment of consumers and health plans.




DM1\9352941.1                                   - 19 -
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 25 of 27



          Finally, the Court should take notice of the numerous instances over the last decade in

which CVS has engaged in various forms of misconduct, which the government has investigated,

and for which CVS has paid the government millions of dollars.1

          In short, CVS’ increased leverage through the merger will embolden the merged

company to increase costs on pharmacies such as AHF and drive out competition – leading to

higher drug prices, decreased access to preferred providers, lower quality of care and increased

privacy and safety concerns, to the detriment of providers, consumers and health plans.




          1
              See, e.g.:

                     June 28, 2018: CVS agreed to pay $1.5 million to the United States to resolve allegations by the
                      Department of Justice of a violation of the federal Controlled Substances Act that several stores
                      failed to timely report the loss of controlled substances, contributing to the opioid epidemic;

                     July 11, 2017: CVS paid $5 million to the United States to resolve federal Controlled Substance
                      Act allegations by the Department of Justice that its pharmacies failed to keep and maintain
                      accurate records of controlled substances;

                     October 17, 2016: CVS subsidiary agreed to a $28 million settlement with the Department of
                      Justice to resolve allegations that it solicited and received kickbacks from a pharmaceutical
                      manufacturer in exchange for promoting the prescription drug, Depakote;

                     June 30, 2016: CVS agreed to pay $3.5 million to the United States to resolve allegations by the
                      Department of Justice that fifty (50) of its stores violated the Controlled Substance Act by filling
                      forged prescriptions for addictive painkillers more than 500 times between 2011 and 2014;

                     February 12, 2016: CVS agreed to an $8 million settlement with the Department of Justice to
                      resolve allegations that its Maryland pharmacies violated the Controlled Substance Act by
                      dispensing controlled substances pursuant to prescriptions that were not issued for a legitimate
                      medical purpose;

                     May 13, 2015: CVS agreed to pay $22 million to resolve allegations by the Department of Justice
                      that several retail stores distributed controlled substances based on prescriptions that had not been
                      issued for legitimate medical purposes by a health care provider acting in the usual course of
                      professional practice;

                     September 26, 2014: CVS paid the United States $6 million to resolve False Claims Act
                      allegations by the Department of Justice that it knowingly failed to reimburse Medicaid for
                      prescription drug costs paid on behalf of Medicaid beneficiaries.

For a comprehensive listing of CVS violations, see https://violationtracker.goodjobsfirst.org/prog.php?parent=cvs-
health&order=pen_year&sort=asc&page=1.



DM1\9352941.1                                               - 20 -
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 26 of 27



                                          CONCLUSION

          The Court is entrusted with the power to thoroughly review the Division’s Proposed Final

Judgment to ensure that it is in the public interest. The Court’s authority includes “evaluat[ing]

both ‘the competitive impact of the proposed remedies, i.e., how well the settlement remedies the

harms alleged in the complaint[],’ as well as “any other competitive considerations bearing upon

the adequacy of such judgment that the court deems necessary.” 15 U.S.C. § 16(e)(1)(A). As

this Court confirmed in SBC Communications, supra, 489 F. Supp. 2d at 17, the Court’s power

extends beyond the confines of the Division’s complaint. Accordingly, the Court should

consider the anticompetitive effects of this merger beyond the “one-tenth of one percent of this

$69 billion deal” that the Division’s complaint addresses. AHF urges the Court to hold a public

hearing to permit AHF, and parties affected by the merger, to express their concerns. Such a

hearing would allow the Court to more fully develop the record and aid in the Court’s

determination as to whether the Proposed Final Judgment is in the public interest.



Dated: February 5, 2019                       Respectfully Submitted,



                                              /s/ Joseph J. Aronica
                                              Joseph J. Aronica (DC Bar No.: 446139)
                                              DUANE MORRIS LLP
                                              505 9th Street, N.W.
                                              Suite 1000
                                              Washington, DC 20004
                                              Telephone: 202-776-7824
                                              Fax: 202-478-1885
                                              Email: JJAronica@duanemorris.com

                                              Christopher H. Casey (Pro Hac Vice forthcoming)
                                              Jonathan L. Swichar (Pro Hac Vice forthcoming)
                                              Bradley A. Wasser (Pro Hac Vice forthcoming)
                                              Duane Morris LLP



DM1\9352941.1                                  - 21 -
          Case 1:18-cv-02340-RJL Document 50-1 Filed 02/05/19 Page 27 of 27



                                       30 South 17th Street
                                       Philadelphia, PA 19103-4196
                                       Telephone: 215-979-1000
                                       Fax: 215-979-1020
                                       Email: CHCasey@duanemorris.com
                                              JLSwichar@duanemorris.com
                                              BAWasser@duanemorris.com


                                       Attorneys for Amicus Curiae AIDS Healthcare
                                       Foundation




DM1\9352941.1                           - 22 -
